Name: Commission Regulation (EEC) No 3603/82 of 23 December 1982 amending Regulation (EEC) No 3316/82 fixing the free-at-frontier reference prices applicable to wine imports from 16 December 1982E
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 376/32 Official Journal of the European Communities 31 . 12. 82 COMMISSION REGULATION (EEC) No 3603/82 of 23 December 1982 amending Regulation (EEC) No 3316/82 fixing the free-at-frontier reference prices applicable to wine imports from 16 December 1982 imports until 31 December 1982 by Commission Regulation (EEC) No 3316/82 of 6 December 1982 (4) to continue to apply from 1 January 1983, HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 337/79 of 5 February 1979 on the common organization of the market in wine ('), as last amended by Regulation (EEC) No 3082/82 (2), and in particular Article 18 (8) thereof, Whereas the arrangements for wine imports from Algeria for 1983 were laid down by Council Regula ­ tion (EEC) No 3594/82 of 21 December 1982 (3) ; whereas provision must accordingly be made for the free-at-frontier reference prices fixed for these wine In the Annex to Regulation (EEC) No 3316/82, the asterisk in the column headed 'Algeria' is deleted. Article 2 This Regulation shall enter into force on 1 January 1983 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 23 December 1982. For the Commission Poul DALSAGER Member of the Commission (') OJ No L 54, 5. 3 . 1979, p. 1 . 2) OJ No L 326, 23 . 11 . 1982, p. 1 . 0 OJ No L 375, 31 . 12. 1982, p . 33 . (4) OJ No L 351 , 11 . 12. 1982, p . 1 .